       CASE 0:19-cv-01805-MJD-HB Document 46 Filed 05/18/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Joseph Upsher,
                                                               Civil No. 19-cv-1805 (MJD/HB)
                        Plaintiff,

v.
                                                                  ORDER ON REPORT
             1
Tom Roy, Commissioner of Corrections;                           AND RECOMMENDATION
Gregory T. Simon, ISR Parole Agent DOC;
Jason Hanson, ISR Parole Agent DOC;
Eddie Miles, Warden, MCF-Lino Lakes;
Kathy Halvorson, Warden, MCF-St. Cloud;
Shannen Remann, 2 Warden, MCF-Faribault,

                        Defendants.


        The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

        Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

        IT IS HEREBY ORDERED that:

        1.       The Report and Recommendation [Docket No. 45] is ADOPTED;
        2.       Defendants’ Motion to Dismiss [Docket No. 37] is GRANTED;
        3.       Plaintiff’s federal claims are DISMISSED WITH PREJUDICE pursuant
                 to Federal Rule of Civil Procedure 12(b)(6); and
1
  Plaintiff named former Commissioner Tom Roy in both his official and individual capacities. Paul
Schnell is currently the Commissioner of the Minnesota Department of Corrections. As the current
Commissioner, Schnell is automatically substituted in Roy’s place for purposes of the official capacity
claims, but the claims against Roy in his individual capacity remain as pled. Fed. R. Civ. P. 25(d).
2
  Defendants indicate the correct spelling of her name is Shannen Reimann. (Def. Mem. Supp. Mot. at 1
n.1 [Doc. No. 38].) For the purposes of this Order, the Court will use Plaintiff’s spelling.
     CASE 0:19-cv-01805-MJD-HB Document 46 Filed 05/18/20 Page 2 of 2



      4.    Plaintiff’s state tort law claims are DISMISSED WITHOUT
            PREJUDICE pursuant to Federal Rule of Civil Procedure 12(b)(1).

      LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 18, 2020                  s/ Michael J. Davis
                                     MICHAEL J. DAVIS
                                     United States District Judge




                                        2
